Citation Nr: 0100900	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  94-23 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 40 percent disabling.

2.  Entitlement to an effective date earlier than December 
27, 1996 for a 40 percent rating for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1973.

This appeal arose from rating decisions in February 1994 and 
November 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The February 1994 
rating decision denied an increased rating for the veteran's 
service-connected low back disability.  The Board remanded 
this case to the RO in November 1996 for additional 
development.  During the remand, a November 1998 RO rating 
decision increased the rating to 40 percent and assigned an 
effective date of December 27, 1996 for the increased rating.  


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by severe limitation of motion of the lumbar 
spine, including due to stiffness and pain with motion, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, marked flattening of the normal lumbar lordosis at 
L4-L5, narrowing or irregularity of joint space of the right 
sacroiliac joint, tenderness on palpation, abnormal mobility 
with motion, severe recurring attacks with intermittent 
relief, and degenerative disc disease of the lumbar spine at 
multiple levels. 

2.  On December 1, 1993, VA received the veteran's claim for 
increased disability compensation for his service-connected 
low back disability.

3.  A January 5, 1994 VA examination report raises a 
reasonable doubt as to whether entitlement to a 40 percent 
rating for low back disability arose at that time.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5294 
(2000).

2.  The requirements for an effective date of December 1, 
1993 for the assignment of a 40 percent rating for a low back 
disability, have been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed with regard to this issue 
and, moreover, that the record contains sufficient medical 
evidence for the Board to make an informed decision on the 
claim.  During a remand by the Board for additional 
development, a November 1998 RO rating decision increased the 
low back disability rating to 40 percent.  In subsequent 
submissions and hearing testimony, the veteran, including 
through his representative, did not enter further contentions 
regarding an increased rating, but did include on a November 
2000 brief on appeal as an issue an increased rating for low 
back disability (incorrectly stated as entitlement to 
"service connection" for a low back disability rated 40 
percent disabling).  Because the veteran has not 

expressly withdrawn his appeal for an increased rating, and 
has not expressly indicated that he is satisfied with the 
rating increase to 40 percent, the Board must presume that he 
is continuing his increased rating appeal.  See  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

Disability ratings are rendered upon VA's Schedule for Rating 
Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  

Functional loss of use as the result of a disability of the 
musculoskeletal system may be due to the absence of bones, 
muscles, or  joints, or may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  Both 
limitation of motion and pain are necessarily regarded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.59;  
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
present level of disability is of primary concern where 
service connection has been established and an increase in  
the disability rating is at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1995).

In adjudicating a claim, the Board determines whether; (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ 

(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 38 
C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue beyond that set forth below.

Effective from October 1973, service connection was 
established for spondylolysis of the lumbar spine, initially 
rated as 10 percent disabling.  The evidence at that time 
included clinical findings of increased lordosis of the 
lumbar spine with no limitation of motion, tenderness on L4-
L5, and X-ray evidence of questionable narrowing of L4-L5 
interspaces.  VA examination in April 1976 resulted in the 
diagnosis of degenerative arthritis of the lumbar spine.  

On December 1, 1993, VA received the veteran's application 
for increased rating for his service-connected low back 
disability.  The veteran contended that his low back 
disability had worsened over the years to the point he was 
having "all kinds of pain."  In a January 1994 statement, 
the veteran wrote that the low back pain had increased since 
service separation, he now was limited by pain in the ability 
to stand, bend, lift.  He wrote that this affected his 
ability to drive trucks, though he could not afford to miss 
work.

At a VA compensation examination in January 1994, the veteran 
reported that his back disability had steadily worsened, he 
could not sit, walk, or stand for very long without pain, and 
he had pain at night and with lifting or bending.  The 
examiner 

noted that the veteran sat uncomfortably and tended to shift 
his weight. Examination revealed flattening of the normal 
lumbar curve, some tenderness, and slightly diminished ankle 
jerks.  Ranges of motion were recorded as follows: forward 
bending (flexion) to 80 degrees, backward bending (extension) 
to 15 degrees, lateral bending (flexion) to 45 degrees, and 
rotation to 35 degrees.  Complaints of pain were noted on all 
range of motion testing.  The diagnosis was spondylolysis of 
the lumbar spine, which the VA examiner opined was strongly 
suggestive of intervertebral disc disease.  

In his notice of disagreement received in February 1994, the 
veteran wrote that he was in constant pain, and he drove a 
truck with pain.  

A July 1996 private medical letter reflects a diagnosis of 
degenerative arthritis which could be associated with the 
trauma of repeated shocks of hard landings in a vehicle 
during service.  

Pursuant to the Board's November 1996 Remand, another VA 
examination (by the same examiner who conducted the January 
1994 examination) was conducted on December 27, 1996.  At 
this examination, the veteran reported increasing back 
problems, that he had lost many days from work due to his 
back, including one period of 80 days, that he experienced 
pain in the low back which extended down the right leg, and 
he had episodes where he was completely disabled by back 
pain.  The VA examiner indicated that he could not do many of 
the requested motion testing, including tests against 
resistance, because of the nature of the veteran's low back 
disability, and that it was not feasible to express 
additional degrees of limitation of motion during flare ups.  
Physical examination revealed that the veteran held his back 
in a stiff manner and appeared to be in some discomfort, with 
slight difficulty removing his clothing, marked flattening of 
the normal lumbar lordosis which extended into the thoracic 
area, tenderness on palpation, and irregularity in the right 
sacroiliac joint.  Ranges of motion were recorded as follows: 

forward bending (flexion) to 15 degrees with the complaint of 
pain, backward bending (extension) to 0 degrees with 
complaint of pain, lateral bending (flexion) to 20 degrees 
bilaterally with complaint of pain, and rotation to 20 
degrees.  The examiner offered the opinion that it was 
difficult to determine what role pain played in limitation of 
motion, but it "always has some effect."  The diagnosis was 
degenerative disc disease of the lumbar spine at multiple 
levels.  

At a personal hearing in March 2000, the veteran testified 
regarding low back symptomatology he had experienced which 
increased beginning in 1993.  He testified in effect that his 
low back disability was the same in 1993 as it was at the 
time of the subsequent VA examination in December 1996, 
including difficulty with prolonged standing or walking, 
difficulty lifting, flare-ups, stiffness, and limited ranges 
of motion of the low back.  He further testified that he 
missed 3 to 5 days of work a year between 1993 and 1996 due 
to back pain.  

The veteran has been rated under Diagnostic Code 5294, which 
provides rating for sacro-iliac injury and weakness.  Under 
the provisions of Diagnostic Code 5294, a 40 percent rating 
is warranted where the disability is severe, with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward flexion, loss of lateral 
motion, arthritic changes or narrowing or irregularity of 
intervertebral spaces, or some of the above with abnormal 
mobility on forced motion; a 20 percent rating is warranted 
for muscle spasm on extreme forward flexion and loss of 
lateral spine motion on one side; a 10 percent rating is 
warranted for characteristic pain on motion; and a 
noncompensable rating is warranted where there are only 
slight subjective symptoms.  38 C.F.R. § 4.71a.

The Board finds that Diagnostic Code 5294 is the most 
appropriate code for rating the veteran's service-connected 
low back disability because it contemplates marked limitation 
of motion, pain on motion, arthritic changes and narrowing or 
irregularity of intervertebral spaces.  38 C.F.R. § 4.71a.  
The Board finds that the veteran's service-connected low back 
disability is manifested by severe limitation of motion 

of the lumbar spine, including due to stiffness and pain with 
motion, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, marked flattening of the normal lumbar lordosis at 
L4-L5, narrowing or irregularity of joint space of the right 
sacroiliac joint, tenderness on palpation, abnormal mobility 
with motion, severe recurring attacks with intermittent 
relief, and degenerative disc disease of the lumbar spine at 
multiple levels.  This symptomatology is encompassed by a 40 
percent rating for severe sacro-iliac injury and weakness 
under Diagnostic Code 5294.  Moreover, 40 percent is the 
highest schedular rating provided for severe sacro-iliac 
injury and weakness.  38 C.F.R. § 4.71a.  For these reasons, 
the Board finds that a rating for the veteran's low back 
disability in excess of the currently assigned 40 percent 
rating is not warranted.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ____ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5294. 

The Board has also considered rating the veteran's service-
connected low back disability under other diagnostic codes, 
but finds that other diagnostic criteria do not as 
comprehensively address the actual or claimed symptomatology, 
and do not afford a rating higher than the currently assigned 
40 percent.  For example, because the veteran's service-
connected low back disability includes degenerative changes,  
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In turn, under 
the provisions of Diagnostic Code 5292 (limitation of motion 
of the lumbar spine), a maximum 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. 
§ 4.71a.  A rating for arthritis would not entitle the 
veteran to a rating in excess of 40 percent because 40 
percent is the highest schedular rating provided for 
limitation of motion of the lumbar spine. As indicated, even 
with considerations of pain and limitation of motion due to 
pain on motion, the Board finds that the veteran's 

limitation of motion of the lumbar spine is encompassed by a 
rating for severe limitation of motion, as contemplated by a 
40 percent rating under Diagnostic Code 5292.  Additionally, 
while pain has been noted on range of motion testing, painful 
motion is considered limited motion only from the point that 
pain actually sets in.  The functional loss due to pain is to 
be rated at the same level as the functional loss where 
motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991); VAOPGCPREC 8-98.

The Board also considered Diagnostic Code 5293 
(intervertebral disc syndrome), which provides a 60 percent 
rating where the disorder is pronounced with little 
intermittent relief, there is sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, and there 
are neurologic findings, such as absent ankle jerk, 
appropriate to the site of the diseased disc.  A rating under 
this Diagnostic Code is not appropriate, however, as the 
evidence does not demonstrate that the veteran has 
intervertebral disc syndrome.  While the January 1994 VA 
examination noted some decreased ankle jerk, and the examiner 
noted that the veteran's symptoms "strongly suggest 
intervertebral disc disease," the same VA examiner, in a 
subsequent and more thorough examination in December 1996, 
diagnosed degenerative disc disease of the lumbar spine.  The 
evidence does not demonstrate that the veteran has pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, and there are no neurologic 
findings, such as absent ankle jerk, appropriate to the site 
of a diseased disc, with only little intermittent relief.  
38 C.F.R. § 4.71a.  

Moreover, a 40 percent rating under Diagnostic Code 5293 well 
encompasses the veteran's low back symptomatology, including 
severe symptomatology with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a.  In this regard, the 
Board notes the veteran's testimony regarding flare-ups which 
recur, and which he asserts have been productive of time lost 
from work, but also notes that the veteran has continued 
working driving a truck, albeit with pain and discomfort.  
The Board 

also notes that, although the veteran reported at the 
December 1996 VA examination that he had lost many days from 
work due to his back, including one period of 80 days, at the 
subsequent personal hearing he testified that he had only 
missed 3 to 5 days of work a year between 1993 and 1996 due 
to back pain.  

While these additional diagnostic codes were considered, it 
should be noted that the provisions of 38 C.F.R. § 4.14 
preclude the assignment of separate ratings for the same low 
back manifestations under different diagnoses.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  Esteban v. Brown, 
6 Vet. App. 259, 261-262 (1994).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service-connected low back disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  The 
veteran's credible testimony is that he missed from 3 to 5 
days per year from work due to back pain.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of such factors, 
the Board finds that the criteria for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


II.  Earlier Effective Date for Increased Rating

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110(a) (West 1991), which 
provides that, unless specifically provided otherwise, the 
effective date of an award based on a claim for increased 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  The implementing regulation provides 
that the effective date of an award of increased disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).

In this case, the evidence reflects that, on December 1, 
1993, VA received the veteran's application for increased 
disability compensation for his service-connected low back 
disability.  A November 1998 RO rating decision during the 
appeal of the increased rating claim increased the rating 
from 10 percent to 40 percent, and assigned an effective date 
for the increased rating of December 27, 1996 based on a VA 
examination of that date, particularly measures of range of 
motion recorded at the examination.  The veteran contends 
that the effective date for the 40 percent rating should be 
December 1, 1993, the date he filed his claim for increased 
rating.  The Board agrees that December 1, 1993 is the proper 
effective date for the increased disability compensation from 
10 percent to 40 percent for the veteran's service-connected 
low back disability. 

As the analysis above reflects, the Board agrees that the 
December 27, 1996 VA examination report demonstrates that a 
40 percent rating is warranted, including the specific 
clinical measures of ranges of motion indicating decreased 
ranges of motion since the January 1994 VA examination.  
However, on his application for increased rating, the veteran 
wrote that his pain had increased during the nearly 20 years 
since the 10 percent rating had been assigned.  He requested 
a VA examination which was scheduled for January 5, 1994.  
While the ranges of motion of the low back recorded at the 
December 1996 VA examination were more restricted than those 
recorded at the January 1994 VA examination, the Board finds 
it significant that much of the same symptomatology was also 
noted at the January 1994 VA examination.  For example, both 
examinations noted the veteran's general 

complaints of pain with prolonged standing, sitting, lifting, 
or bending, and the examiner noted his visible discomfort 
with sitting during the examination.  It is also significant 
that the clinical findings at both VA examinations included 
flattening of the normal lumbar curve, tenderness, diminished 
ankle jerks, and, most significantly, pain with all ranges of 
motion testing.  

The December 1996 VA examination was necessary due to the 
fact that the January 1994 VA examination report did not 
indicate consideration of factors cited in 38 C.F.R. § 4.40 
and 4.45, including functional loss on use or due to flare-
ups, and did not address functional limitations, including 
limitations of motion, attributable to pain on motion.  The 
fact that the January 1994 VA examination was inadequate for 
rating purposes because it did not discuss functional loss 
due to pain is significant evidence which tends to raise a 
reasonable doubt as to whether the veteran's service-
connected low back disability had increased in disability so 
as to more nearly approximate a 40 percent rating at the time 
of the January 5, 1994 VA examination.  The Board notes that 
the December 1996 examination likewise did not enter specific 
findings regarding limitation of function or motion due to 
pain, but concluded generally that such pain has "some 
effect" on function, although the December 1996 examination 
addressed the factors requested by indicting that no 
additional measures were feasible. 

The Board finds that the January 1994 VA examination report, 
combined with the veteran's testimony regarding the increase 
in low back symptomatology in 1993, and the current clinical 
findings at the December 1996 VA examination, is sufficient 
to raise a reasonable doubt regarding whether entitlement to 
a 40 percent rating for the veteran's service-connected low 
back disability arose at the time of the VA examination on 
January 5, 1994.  

However, the analysis does not end there.  In this case, the 
veteran's claim for increased compensation was not received 
within 1 year from the date entitlement to 

a 40 percent rating arose.  Because entitlement to a 40 
percent rating arose on January 5, 1994, which was subsequent 
to the date of claim and, therefore, not within 1 year (prior 
to) the date of claim, 38 C.F.R. § 3.400(o)(2) specifically 
provides that the effective date is "otherwise, date of 
receipt of claim."  As December 1, 1993 is the date of 
receipt of the veteran's claim for increased disability 
compensation of 40 percent for his service-connected low back 
disability, the Board finds that December 1, 1993 is the 
proper effective date for the increased disability 
compensation.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  


ORDER

A rating in excess of 40 percent for service-connected low 
back disability is denied. 

An effective date of December 1, 1993 for the assignment of a 
40 percent disability rating for low back disability is 
granted.



		
	JOHN R. PAGANO
	Acting Veterans Law Judge
	Board of Veterans' Appeals 

 

